United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2313
                                   ___________

Richard E. Marks,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
T. C. Outlaw, Warden                    *
FCI, Forrest City, AR,                  * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: February 24, 2010
                                Filed: March 2, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Richard E. Marks appeals the district court’s1 dismissal of his
28 U.S.C. § 2241 petition. Having reviewed the record de novo, see Lopez-Lopez
v.Sanders, 590 F.3d 905, 907 (8th Cir. 2010), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ____________________________



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable Henry
L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.